Citation Nr: 0637571	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to October 
13, 2005, and entitlement to an evaluation in excess of 10 
percent from October 13, 2005, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1962 to February 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for bilateral hearing loss 
with a noncompensable rating.  A subsequent rating decision 
dated in November 2005 increased the evaluation of the 
veteran's bilateral hearing loss to 10 percent effective 
October 13, 2005.  


FINDINGS OF FACT

1.  Prior to October 13, 2005, the veteran had hearing loss 
in the right ear with a Numeric Designation of I and hearing 
loss in the left ear with a Numeric Designation of IX.

2.  From October 13, 2005, the veteran has hearing loss in 
the right ear with a Numeric Designation of II and hearing 
loss in the left ear with a Numeric Designation of XI.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2005, the criteria for a compensable 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 
4.85, Diagnostic Code 6100 (2006). 

2.  Following October 13, 2005, the criteria for an 
evaluation in excess of 10 percent for bilateral hearing loss 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
letters dated in January 2003 and November 2003.  These 
letters indicated that the evidence should show that his 
service-connected disability had increased in severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, by the January 2003 and November 
2003 letters, the veteran has been afforded the information 
necessary to fully advance any contentions regarding 
effective dates and increased evaluations. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.  Moreover, any defect with respect to the 
timing of these notices has been cured by subsequent 
readjudication of the veteran's claim in a November 2005 
subsequent supplemental statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the January 
2003 and November 2003 letters from the RO generally advised 
the veteran to provide any other evidence or information that 
would support his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R.  § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA treatment 
records.  Also, the veteran was provided several VA 
examinations in furtherance of substantiating his claim, and 
further assessment is not necessary to make a decision on the 
appeal.  The veteran has not requested VA's assistance in 
obtaining any other evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Laws and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

38 C.F.R. § 4.85, Diagnostic Code 6100 (2006), sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI or VIA to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  Table VIA will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Analysis

The claims file includes a number of audiological examination 
reports from Sound Hearing Solutions, which contain only 
charted results.  The Board will not attempt to interpret 
these reports in order to obtain decibel losses.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 

Prior to October 13, 2005

On the authorized audiological evaluation in September 2003 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
25
70
65
LEFT
N/A
70
70
60
65

Pure tone averages were 41 for the right ear and 66 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 40 percent in 
the left ear.

Prior to October 13, 2005, a compensable evaluation for the 
veteran's bilateral hearing loss is not warranted under the 
circumstances.  With respect to results of the audiological 
evaluation listed above, the Numeric Designations for the 
veteran's right and left ear hearing loss are I and IX, 
respectively.  38 C.F.R. § 4.85, Table VI (2006).  These 
numerical designations, when applied to 38 C.F.R. § 4.85 
Table VII (2006), yield a noncompensable evaluation.  
Likewise, with consideration of the veteran's left ear under 
38 C.F.R. § 4.86, the results yield a Numeric Designation of 
V which in turn results in a noncompensable evaluation.  
Accordingly, the claim must be denied.

From October 13, 2005

On the authorized audiological evaluation in October 2005 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
65
65
LEFT
65
75
75
70
65

Pure tone averages were 46 for the right ear and 71 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 20 percent in 
the left ear.

Following October 13, 2005, an evaluation in excess of 10 
percent for the veteran's bilateral hearing loss is not 
warranted under the circumstances.  With respect to results 
of the audiological evaluation listed above, the Numeric 
Designations for the veteran's right and left ear hearing 
loss are II and XI, respectively.  38 C.F.R. § 4.85, Table VI 
(2006). These numerical designations, when applied to 38 
C.F.R. § 4.85 Table VII (2006), yield a 10 percent 
evaluation.  Likewise, with consideration of the veteran's 
left ear under 38 C.F.R. § 4.86, the results yield a Numeric 
Designation of VI, which in turn results in a 10 percent 
evaluation, the same as that produced under Table VI.  
Accordingly, the claim must be denied.

The Board has also considered whether higher evaluations are 
warranted for the veteran's bilateral hearing loss on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
evidence of record, however, does not demonstrate that the 
veteran's bilateral hearing loss has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the veteran has ever been hospitalized for 
bilateral hearing loss, or that it alone markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  The Board has considered the 
veteran's statements that he has lost employment due to his 
bilateral hearing loss, but finds that his disability does 
not markedly interfere with all avenues of employment 
available to the veteran.  Indeed, the veteran's résumé 
reveals that he is highly skilled and educated, and 
consequently that many forms of employment remain available 
to him.  Accordingly, an extra-schedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1) (2006). 


ORDER

Entitlement to an initial compensable evaluation prior to 
October 13, 2005, and an evaluation in excess of 10 percent 
from October 13, 2005, for bilateral hearing loss is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


